FILED
                            NOT FOR PUBLICATION                              JAN 27 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BALDEV SINGH,                                    No. 09-73519

              Petitioner,                        Agency No. A072-114-015

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 4, 2010 **
                                Seattle, Washington

Before: B. FLETCHER and BYBEE, Circuit Judges, and WILKEN, District
Judge.***

       Petitioner Baldev Singh seeks review of an order of the Board of

Immigration Appeals (Board), issued on October 7, 2009, in which the Board


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Claudia A. Wilken, District Judge for the U.S. District
Court for Northern California, Oakland, sitting by designation.
rejected his appeal from the Immigration Judge’s (IJ) decision denying his

applications for asylum, witholding of removal, and protection under the

Convention Against Torture (CAT). Singh sought asylum due to alleged

persecution on account of his Sikh faith and his political opinion. We have

jurisdiction under 8 U.S.C. § 1252(a)(1). We grant the petition and remand.

      The Board’s determination that an alien is not eligible for asylum must be

upheld if supported by reasonable, substantial, and probative evidence in the

record; reversal should occur only where the evidence is such that a reasonable fact

finder would have to conclude that the requisite fear of persecution existed. INS v.

Elias-Zacarias, 502 U.S. 478, 481 (1992); Yazitchian v. INS, 207 F.3d 1164, 1168

(9th Cir. 2000). Administrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary. 8 U.S.C. §

1252(b)(4)(B). Credibility determinations are also reviewed for substantial

evidence and, thus, must be upheld unless the evidence presented would compel a

reasonable fact finder to reach a contrary result. de Leon-Barrios v. INS, 116 F.3d

391, 393 (9th Cir. 1997). An adverse credibility determination must be supported

by “specific, cogent reason[s].” Akinmade v. INS, 196 F.3d 951, 954 (9th Cir.

1999) (alteration in original). We independently evaluate the IJ’s reasons for his

adverse credibility findings. Chen v. Ashcroft, 362 F.3d 611, 617 (9th Cir. 2004).


                                          2
      The IJ denied Singh asylum, witholding of removal, and relief under the

CAT after making an adverse credibility finding. The Board affirmed the IJ’s

adverse credibility finding on three of the grounds addressed by the IJ, and stated

that it did not reach the remaining grounds for the IJ’s determination. The Board

affirmed the denial of asylum, witholding of removal, and relief under the CAT.

“Where the BIA reviews the IJ’s decision de novo, our review is limited to the

BIA’s decision, except to the extent the IJ’s opinion is expressly adopted.”

Cordon-Garcia v. INS, 204 F.3d 985, 990 (9th Cir. 2000); see also Hosseini v.

Gonzales, 471 F.3d 953, 957 (9th Cir. 2006).

      We find insufficient indicia in the record to support the Board’s adverse

credibility determination. First, the statements from Singh’s father and father-in-

law do not create the material discrepancy the IJ found, because they do not

contradict Singh’s testimony. The father-in-law’s statement corroborates Singh’s

arrest in 1990 while the father’s statement corroborates Singh’s arrest in 1992.

The omission of one arrest in either of the statements reduces the amount of

corroboration offered by each of the statements, but does not produce inconsistent

evidence. See Singh v. Ashcroft, 301 F.3d 1109, 1112 (9th Cir. 2002) (recognizing

that “inconsistent” means “contradictory”).




                                          3
       Secondly, contrary to the IJ’s finding, Singh was generally consistent in his

testimony that he was arrested for a second time in April 1992, and left India in

December 1992. This testimony was supported by his 1993 asylum application,

and the statements from his family members. At one point in the hearing, Singh

apparently misspoke and said that he left India in 1990. The IJ’s attempt to seek

clarification from Singh was interrupted by an exchange with the interpreter and

Singh’s counsel. The IJ then did not pursue an explanation. Subsequently, Singh

reiterated that he was arrested in April 1992, and left India in December of that

year. Where an asylum applicant is “denied a reasonable opportunity to explain

what the IJ perceived as an inconsistency in her testimony . . . . [t]he IJ’s doubt

about the veracity of her story . . . cannot serve as a basis for the denial of asylum.”

Chen, 362 F.3d at 618.

       Finally, the Board relied on the IJ’s finding that Singh’s demeanor was non-

responsive. The IJ faulted Singh for repeatedly stating that he was having trouble

remembering particular facts. For example, the IJ faulted Singh for struggling to

answer questions about the date of his return to India after a previous visit to the

United States in 1981. It is important to note, however, that Singh was called upon

to testify in 2008 about events that occurred eighteen years and, sometimes, nearly

thirty years earlier.


                                           4
      In addition, the IJ found Singh’s demeanor particularly evasive when he was

asked whether anyone in India was still searching for him. Because our review of

the transcript reveals that Singh was responsive to the IJ’s questions, the IJ’s

contrary finding does not support an adverse credibility determination.

      Our independent evaluation of the record reveals that none of the Board’s

reasons for affirming the IJ’s adverse credibility finding was supported by

substantial evidence.

      We remand this case to the Board with instructions to consider Singh’s

petition for asylum, witholding of removal, and relief under the CAT in light of our

ruling that his testimony is credible. INS v. Ventura, 537 U.S. 12, 14-18 (2002)

(per curiam) (remand appropriate where asylum issue not fully considered by the

BIA); Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006) (reversing adverse

credibility finding and remanding for determination of asylum eligibility); Singh v.

Ashcroft, 362 F.3d 1164, 1172 (9th Cir. 2004) (same); He v. Ashcroft, 382 F.3d

593, 603-04 (9th Cir. 2003).

      PETITION GRANTED and REMANDED.




                                           5